Title: From George Washington to Edmund Randolph, 11 April 1794
From: Washington, George
To: Randolph, Edmund


          
            Sir
            [Philadelphia] Friday 11th April 1794
          
          The fruit of the Democratic Society begins, more and more, to unfold itself. You will
            report what is necessary to be done with the specimen of it which I herewith send; as it
            is not only addressed to the Executive, but to the Legislat⟨ure also⟩. Yours ⟨mutilated⟩
        